DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The after final response filed on 3/12/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1 was amended.  Claim 10 was previously canceled.  Claim 12 was added new.  Claims 1-9 and 11-12 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a secure browser tokenization process. Various examples have been found in the art describe aspects of the claimed invention.  Kobayashi (US 2015/0350179 A1) Fig. 12, steps S12.2-S12.3, ¶ 112, discloses a resource server sends a message back to browser with domain information for the authentication function provided by the authorization server.  Kobayashi, Fig. 12, steps S12.16-S12.21, ¶ 139-144, resource server access token is decrypted using the decryption key from the authorization server.  Kobayashi, Fig. 3, depicts client PC hosting web browser and separate entity web-hosted client with client script 320.  Kobayashi Fig. 12, step S217, ¶ 139-144, referencing ‘client script’ 320’ performs the decryption separately from ‘web browser 240’ running on client PC who made the original authorization request. 
		Kobayashi does not, but in related art, Gupta (US 2013/0054968 A1), ¶ 38 	teaches passing the encrypted token back through the first service provider to the 	user system.
		Kobayashi in view of Gupta does not, but in related art, Ross et al. (US 	2016/0134599 A1), ¶ 10-11 teaches a public/private key encryption system to 	protect the access token.
However, as applicant notes, the cited prior art does not teach the amended portions of claim 1 which has a similar claim scope as independent claims 5 and 9.  
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435